                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,                  )                   8:18CV468
                                           )
                    Plaintiff,             )
                                           )               MEMORANDUM
      v.                                   )                AND ORDER
                                           )
DOUGLAS COUNTY                             )
DEPARTMENT OF                              )
CORRECTIONAL OFFICER                       )
LEGAL MAIL,                                )
                                           )
                    Defendant.             )


        On December 4, 2018, the court extended the deadline for Plaintiff to pay an
initial partial filing fee until January 3, 2019, and advised Plaintiff that in the absence
of payment or a showing of good cause, the case would be dismissed without
prejudice and without further notice. To date, Plaintiff has not paid the initial partial
filing fee or made a good cause showing.

      Accordingly,

       IT IS ORDERED that this matter is dismissed without prejudice because
Plaintiff failed to prosecute it diligently and failed to comply with this court’s orders.
The court will enter judgment by a separate document.

      DATED this 10th day of January, 2019.


                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
